Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Earnings (loss): Earnings (loss) before income taxes $ (388 ) $ (1,463 ) $ (754 ) $ (1,807 ) Add:Total fixed charges (per below) 350 351 711 721 Less:Interest capitalized 10 8 20 13 Total earnings (loss) before income taxes $ (48 ) $ (1,120 ) $ (63 ) $ (1,099 ) Fixed charges: Interest $ 132 $ 149 $ 280 $ 312 Portion of rental expense representative of the interest factor 213 197 421 402 Amortization of debt expense 5 5 10 7 Total fixed charges $ 350 $ 351 $ 711 $ 721 Ratio of earnings to fixed charges - Coverage Deficiency 398 1,471 774 1,820 Note:As of June 30, 2009, American has guaranteed approximately $425 million of AMR’s unsecured debt and approximately $284 million of AMR Eagle’s secured debt.The impact of these unconditional guarantees is not included in the above computation.
